           Case 1:20-cv-11049-CM Document 5 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RANDY SOWELL,

                             Plaintiff,                            20-CV-11049 (CM)
                     -against-                             ORDER DIRECTING UPDATED
                                                           PRISONER AUTHORIZATION
CAPTAIN KELLY, ET AL.,

                             Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated on Rikers Island, brings this action pro se. To proceed

with a civil action in this Court, a prisoner must either pay $400.00 in fees – a $350.00 filing fee

plus a $50.00 administrative fee – or, to request permission to proceed without prepayment of

fees, submit a signed IFP application and a prisoner authorization. See 28 U.S.C. §§ 1914, 1915.

If the Court grants a prisoner’s IFP application, the Prison Litigation Reform Act requires the

Court to collect the $350.00 filing fee in installments deducted from the prisoner’s account. See

28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of fees

must therefore also authorize the Court to withdraw these payments from his account by filing a

“prisoner authorization,” which directs the facility where the prisoner is incarcerated to deduct

the $350.00 filing fee 1 from the prisoner’s account in installments and to send to this Court

certified copies of the prisoner’s account statements for the past six months. See 28 U.S.C.

§ 1915(a)(2), (b).

       Plaintiff submitted an IFP application and a prisoner authorization, but the prisoner

authorization only allows the funds deducted from the Plaintiff’s prison account to be disbursed


       1
         The $52.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
              Case 1:20-cv-11049-CM Document 5 Filed 01/04/21 Page 2 of 2




to the United States District Court for the Northern District of New York. Within thirty days of

the date of this order, Plaintiff must either pay the $402.00 in fees or complete and submit the

attached prisoner authorization authorizing payment to this Court instead. If Plaintiff submits the

prisoner authorization, it should be labeled with docket number 20-CV-11049 (CM). 2

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       January 4, 2021
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous,
malicious, s or for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g).
A prisoner who receives three “strikes” cannot file actions in forma pauperis as a prisoner, unless
he is under imminent danger of serious physical injury, and must pay the filing fee at the time of
filing any new action.

                                                  2
